DANIEL S. PEARSON, Judge,
concurring.
I think the stated reason for affirmance should be that a party, such as the appellant here, which expressly declines to move for a mistrial and asks only for curative instructions and admonitions cannot be heard to complain of the trial court’s refusal to grant it a new trial on the asserted ground that it was prejudiced by improper questions, remarks and conduct of opposing trial counsel. Sears Roebuck & Company v. Jackson, 433 So.2d 1319 (Fla. 3d DCA 1983); Earl Hollis, Inc. v. Fraser Mortgage Company, 403 So.2d 1038 (Fla. 4th DCA 1981). See Walt Disney World Co. v. Althouse, 427 So.2d 1135 (Fla. 5th DCA 1983).